Electronically Filed
                                                   Supreme Court
                                                   SCWC-11-0000391
                                                   20-AUG-2015
                                                   11:25 AM



                       SCWC-11-0000391



         IN THE SUPREME COURT OF THE STATE OF HAWAI'I



GORDON I. ITO, Insurance Commissioner of the State of Hawai'i,

    in his capacity as Liquidator of Investors Equity Life

       Insurance Company of Hawai'i, Ltd., on behalf of

         the company and its respective policyholders,

      claimants and creditors; and INVESTORS EQUITY LIFE

               INSURANCE COMPANY OF HAWAI'I, LTD.,

            Respondents/Plaintiffs-Nominal Appellees,



                             vs.



               KENNETH K.S. FONG, GARY L. VOSE

     and INVESTORS SERVICE EQUITY LIFE HOLDING COMPANY,

          Respondents/Defendants-Nominal Appellees,



                             and



                 ADM INVESTOR SERVICES, INC.,

    Petitioner/Defendant/Third-Party Plaintiff-Appellant,



                             vs.



            GORDON I. ITO, Insurance Commissioner

      of the State of Hawai'i, and THE STATE OF HAWAI'I,

   Respondents/Plaintiffs/Third-Party Defendants-Appellees.




       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS


             (CAAP-11-0000391; CIV. NO. 95-2513)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI


      (By: Nakayama, Acting C.J., McKenna, and Wilson, JJ.,

 Circuit Judge Nacino, in place of Recktenwald, C.J., recused,

   and Circuit Judge Trader, in place of Pollack, J., recused)



          Petitioner ADM Investor Services, Inc.’s Application



for Writ of Certiorari, filed on July 14, 2015, is hereby



rejected. 


          DATED:   Honolulu, Hawai'i, August 20, 2015.

Blake W. Bushnell,
              /s/ Paula A. Nakayama


Stuart T. Feeley and

Jennifer Tung and
               /s/ Sabrina S. McKenna 

Michael R. Lieber for


petitioner ADM Investor
         /s/ Michael D. Wilson


Services, Inc.


                                 /s/ Edwin C. Nacino


Clifford K. Higa,
Wendell H. Fuji and              /s/ Rom A. Trader


Deborah Day Emerson for
respondent Gordon I. Ito,
Insurance Commissioner
of the State of Hawai'i
and the State of Hawai'i




                                 2